Case 13-24861        Doc 120      Filed 04/16/19 Entered 04/16/19 12:45:32              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 24861
         Henri D Parker
         Cheryl D Taylor
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/17/2013.

         2) The plan was confirmed on 12/17/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/18/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/08/2014, 10/19/2015.

         5) The case was Completed on 11/12/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $114,825.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-24861            Doc 120    Filed 04/16/19 Entered 04/16/19 12:45:32                      Desc       Page
                                                 2 of 3



Receipts:

          Total paid by or on behalf of the debtor              $81,006.00
          Less amount refunded to debtor                         $1,612.38

NET RECEIPTS:                                                                                      $79,393.62


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $2,000.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                         $3,228.74
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $5,228.74

Attorney fees paid and disclosed by debtor:                   $1,500.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim        Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
Altair OH XIII LLC                 Unsecured     20,183.00     20,548.16        20,548.16      14,575.63        0.00
Antio LLC                          Unsecured      3,247.00       3,355.39         3,355.39      2,380.11        0.00
Becket & Lee                       Unsecured      1,056.00       1,110.38         1,110.38        787.64        0.00
Becket & Lee                       Unsecured     15,093.00     15,093.05        15,093.05      10,706.10        0.00
Cbna                               Unsecured      4,708.00            NA               NA            0.00       0.00
Citi                               Unsecured     16,386.00            NA               NA            0.00       0.00
Department of the Treasury         Priority       5,000.00            NA               NA            0.00       0.00
Department Stores National Bank    Unsecured         727.00        770.37           770.37        546.45        0.00
Discover Bank                      Unsecured      8,558.00       8,558.11         8,558.11      6,070.61        0.00
FIA Card Services                  Unsecured      8,783.00       8,783.34         8,783.34      6,230.37        0.00
FIA Card Services                  Unsecured      2,558.00       2,558.95         2,558.95      1,815.17        0.00
FIA Card Services                  Unsecured      1,331.00       1,331.31         1,331.31        944.35        0.00
Internal Revenue Service           Priority       4,203.00       4,202.96         4,202.96      4,202.96        0.00
Internal Revenue Service           Unsecured           0.00         44.05            44.05          31.25       0.00
JP Morgan Chase Bank NA            Unsecured     81,725.00     81,854.41        81,854.41       9,864.79        0.00
JP Morgan Chase Bank NA            Secured       18,909.00     18,561.94        18,561.94            0.00       0.00
JP Morgan Chase Bank NA            Secured        7,007.00       7,006.61         7,006.61      7,006.61        0.00
JP Morgan Chase Bank NA            Secured      387,396.00    384,806.15       384,806.15            0.00       0.00
Portfolio Recovery Associates      Unsecured      8,082.00       8,082.54         8,082.54      5,733.27        0.00
Quantum3 Group                     Unsecured      1,474.00       1,540.40         1,540.40      1,092.67        0.00
Quantum3 Group                     Unsecured      2,772.00       2,922.00         2,922.00      2,072.69        0.00
Silverleaf Resorts Inc             Secured             0.00          0.00             0.00           0.00       0.00
Sprint Corp                        Unsecured         146.00        146.91           146.91        104.21        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-24861        Doc 120       Filed 04/16/19 Entered 04/16/19 12:45:32                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $384,806.15              $0.00              $0.00
       Mortgage Arrearage                                 $7,006.61          $7,006.61              $0.00
       Debt Secured by Vehicle                           $18,561.94              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $410,374.70          $7,006.61              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,202.96          $4,202.96              $0.00
 TOTAL PRIORITY:                                          $4,202.96          $4,202.96              $0.00

 GENERAL UNSECURED PAYMENTS:                            $156,699.37         $62,955.31              $0.00


Disbursements:

         Expenses of Administration                             $5,228.74
         Disbursements to Creditors                            $74,164.88

TOTAL DISBURSEMENTS :                                                                      $79,393.62


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
